Title: Appendix No. II (a): From James Monroe and Abraham Venable, 13 December 1792
From: Monroe, James,Venable, Abraham B.
To: 


Philadelphia, 13th December, 1792.
Being informed yesterday in the morning, that a person, of the name of Reynolds, from Virginia, Richmond, was confined in the jail, upon some criminal prosecution, relative to certificates, and that he had intimated, he could give some intelligence of speculations by Mr. Hamilton, which should be known, we immediately called on him, as well to be informed of the situation of the man, as of those other matters, in which the public might be interested. We found, it was not the person, we had been taught to believe, but a man of that name from New-York, and who had, for some time past resided in this city. Being there, however, we questioned him, respecting the other particular: he informed us, that he could give information of the misconduct, in that respect, of a person high in office, but must decline it for the present, and until relieved, which was promised him, that evening: that at ten to-day, he would give us a detail of whatever he knew on the subject. He affirmed, he had a person in high office, in his power, and has had, a long time past: That he had written to him in terms so abusive, that no person should have submitted to it, but that he dared not to resent it. That Mr. Wolcott was in the same department, and, he supposed, under his influence or controul. And, in fact, expressed himself in such a manner, as to leave no doubt, he meant Mr. Hamilton. That he expected to be released by Mr. Wolcott, at the instance of that person, altho’ he believed that Mr. Wolcott, in instituting the prosecution, had no improper design. That he was satisfied the prosecution was set on foot, only to keep him low, and oppress him, and ultimately drive him away, in order to prevent his using the power he had over him; that he had had, since his residence here, for eighteen months, many private meetings with that person, who had often promised to put him into employment, but had disappointed: That, on hearing the prosecution was commenced against him, he applied to this person for counsel, who advised him to keep out of the way, for a few days: That a merchant came to him, and offered, as a volunteer, to be his bail, who, he suspects, had been instigated by this person, and after being decoyed to the place, the merchant wished to carry him, he refused being his bail, unless he would deposit a sum of money to some considerable amount, which he could not do, and was, in consequence, committed to prison: As well as we remember, he gave, as a reason why he could not communicate to us, what he knew of the facts alluded to, that he was apprehensive, it might prevent his discharge, but that he would certainly communicate the whole to us, at ten this morning; at which time, we were informed, he had absconded, or concealed himself.
Signed by James Monroe and Abraham Venable.
